Matter of Celene M. (2016 NY Slip Op 02584)





Matter of Celene M.


2016 NY Slip Op 02584


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Tom, J.P., Friedman, Richter, Gische, Gesmer, JJ.


733

[*1]In re Celene M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Damion K. L. Stodola of counsel), for presentment agency.

Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about December 17, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts that, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's determinations concerning identification and credibility. There was ample evidence to establish the element of physical injury (see e.g. People v Mullings, 105 AD3d 407 [1st Dept 2013] lv denied 21 NY3d 945 [2105]). We have considered and rejected appellant's arguments concerning the menacing charge, including her challenge to the sufficiency of that count of the petition (see Matter of Orenzo H., 33 AD3d 492, 493 [1st Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK